El Jusk Asociado Señor "Wolf
emitió la opinión del tribunal.
La opinión ele la corte inferior contiene una relación se ba e de los hechos que el juez sentenciador declaró probados. No evado en debida forma la exposición del caso, pliegto de excepciones o transcripción de evidencia. La prueba no *617lia sido debidamente incorporada a los autos. El alegato de los apelantes expone los techos y la parte apelada en su alegato acepta tales hechos como ciertos, mas tomando en consideración las circunstancias del caso, este tribunal no puede decidir el recurso por ser los anitos incompletos y por no estar los hechos debidamente ante nos.
El caso gira principalmente sobre los hechos. La cosa principal, la venta, fue cuestión de prueba.
El caso mo podría ser revocado sin tener ante nos el corres-pondiente pliego de excepciones, exposición del caso o trans-cripción de evidencia. La apelación debe en su consecuencia desestimarse y la sentencia confirmarse.
También podría decirse que la mayoría de la corte de entrar a resolver el recurso en sus méritos estaría dis-* puesta a decidir que cuando una persona adquiere bienes en una subasta efectuada para el pago de contribuciones, su derecho a instituir una acción de desahucio no surge hasta después de transcurrido el término para redimir la propiedad. El artículo 347 del Código Político dispone:
“El colector preparará, firmará, y entregará al comprador de cualesquiera bienes inmuebles vendidos por falta de pago de con-tribuciones, un certificado de compra, el cual contendrá el nombre y residencia de dicho comprador, la fecha de la venta de dichos bienes inmuebles, la cantidad por la cual han sido vendidos, una constancia de que dicha cantidad ha sido satisfecha por el comprador, la canti-dad de contribuciones, multas y costas, y la descripción de los bienes que se requiere por el artículo 340 de este título, y el folio y tomo del registro de la propiedad en que la finca vendida esté inscrita, en caso de que lo haya sido.
“Si el derecho de redención que más adelante se dispone no se ejerciere dentro del tiempo prescrito, dicho certificado, una vez ins-crito en el registro de la propiedad del distrito donde radique dicha propiedad, constituirá título absoluto de dicha propiedad a favor de dicho comprador, libre de toda hipoteca, carga o cualquier otro gravamen. Dicho certificado será evidencia prima facie de los hechos relatados en el mismo en cualquier controversia, procedimiento o pleito, que envuelva o concierna a los derechos del comprador, sus *618herederos o cesionarios, a la propiedad traspasada en virtud del mismo; y el comprador, sus herederos o cesionarios, pueden, al recibo de dicho certificado, hacer que sea debidamente inscrito por el regis-trador le la propiedad del distrito en que radicare dicha propiedad, mediante el pago de dos dólares como honorarios.”
El infrascrito, sin embargo, tiene nna dnda. Le parece qne se pnede dar otra interpretación al artícnlo 347 snpra. Empero, cree definitivamente qne la sentencia debe ser con-firmada por falta de una transcripción suficiente.